UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4261


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BENJAMIN LEE KEZIAH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00058-MR-1)


Submitted:    October 29, 2009              Decided:   November 9, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph L. Ledford, JOSEPH L. LEDFORD, Charlotte, North Carolina,
for Appellant. Edward R. Ryan, Acting United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Benjamin Keziah pleaded guilty to possession of child

pornography, in violation of 18 U.S.C.A. § 2252(a)(4)(B) (West

2009),      and       two   counts    of    receiving      child    pornography,          in

violation of 18 U.S.C.A. § 2252(a)(2) (West 2009).                         The district

court sentenced Keziah to 151 months of imprisonment and he now

appeals.        Finding no error, we affirm.

                Keziah argues that the district court’s sentence is

procedurally          and   substantively        unreasonable.          We       review    a

sentence        for    reasonableness,      applying      an    abuse   of   discretion

standard.         Gall v. United States, 552 U.S. 38, ___, 128 S. Ct.

586, 597 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009), petition for cert. filed (U.S. July 24,

2009) (No. 09-5584).           In so doing, we first examine the sentence

for     “significant         procedural      error,”      including        “failing       to

calculate       (or     improperly    calculating)        the    [g]uidelines       range,

treating the [g]uidelines as mandatory, failing to consider the

[18   U.S.C.]         § 3553(a)   [(2006)]       factors,      selecting     a    sentence

based      on    clearly     erroneous      facts,   or     failing     to   adequately

explain the chosen sentence . . . .”                    Gall, 128 S. Ct. at 597.

This court then “‘consider[s] the substantive reasonableness of

the sentence imposed.’”               United States v. Evans, 526 F.3d 155,

161 (4th Cir.) (quoting Gall, 128 S. Ct. at 597), cert. denied,

129   S.    Ct.       476   (2008).        “Substantive        reasonableness       review

                                             2
entails taking into account the ‘totality of the circumstances,

including      the   extent     of    any      variance         from       the     [g]uidelines

range.’”     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 128 S. Ct. at 597).                             If the sentence is

within     the    guidelines         range,        we    apply         a        presumption     of

reasonableness.         United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)      (upholding          presumption              of         reasonableness             for

within-guidelines sentence).

            We have thoroughly reviewed the record and find that

the sentence is both procedurally and substantively reasonable.

The district court properly calculated the advisory guidelines

range, considered the 18 U.S.C. § 3553(a) factors, and provided

an   adequate    explanation         of    its     chosen       sentence.              See   United

States v. Carter, 564 F.3d 325, 328-30 (4th Cir. 2009).                                          In

addition,      Keziah     has    failed          to     rebut       the         presumption     of

substantive      reasonableness           we   accord      to    his       within-guidelines

sentence.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately            presented            in    the    materials

before   the     court   and    argument           would      not    aid        the    decisional

process.

                                                                                         AFFIRMED



                                               3